Citation Nr: 1701408	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for panic disorder with agoraphobia.

2. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine (back disability).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Stephanie Grogan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to May 1991.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran's claims must be remanded for additional development.  The Veteran's testimony and the medical evidence suggests that his disabilities have worsened.  A new VA examination is necessary. 

As the Board is remanding the increased rating claims for his panic disorder and back disability, the issue of entitlement to a TDIU must also be remanded because the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  


Accordingly, the case is REMANDED for the following action:

1. Obtain the VA treatment records from Jack Montgomery VAMC from August 2016 to the present.

2. Schedule the Veteran for VA examinations to assist in determining the current severity of his service-connected back and psychiatric conditions.  

3. After completing all indicated development, the RO should readjudicate the matter in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

